Citation Nr: 1427703	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  His awards and decorations include the Combat Infantryman Badge, which indicates that he had combat service; the Bronze Star Medal; the Vietnam Service Medal; and the Vietnam Campaign Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In September 2011, the Board remanded the case for further development.  The Board also remanded the issue of entitlement to service connection for hearing loss in March 2013.  

In a March 2013 decision, the Board also denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court vacated that portion of the March 2013 decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Joint Remand, the parties agreed that, in April 2008, the RO received the Veteran's claim of entitlement to service connection for "high blood pressure based upon exposure to Agent Orange."  See Joint Motion, p. 2.  The parties noted that, in March 2008, a Decision Review Officer (DRO) issued a deferred rating decision that directed development of the claim; however, it does not appear that development was ever initiated or completed on this theory.  Therefore, the parties determined that a remand was necessary for the Board to address this theory of entitlement to service connection for hypertension.

A review of the record shows that the Veteran had confirmed service in Vietnam from October 8, 1969, to November 6, 1970.  See DD Form 214.  Thus, he is presumed to have been exposed to Agent Orange during service.  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that an additional VA medical opinion is necessary to address the etiology of the Veteran's current hypertension, to include whether it may be related to his presumed herbicide exposure in service.

Moreover, the Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that some of the prior directives from the March 2013 remand were not completed with regard to the claim for service connection for bilateral hearing loss.

In the March 2013 remand, the Board directed the RO or Appeals Management Center (AMC) to refer the Veteran's claims folder to the January 2012 VA examiner, or, if she was unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  Specifically, the examiner was requested to address whether the Veteran's current hearing loss is related to his military noise exposure and to "discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause."  Additionally, the examiner was notified that in-service noise exposure was conceded because the Veteran engaged in combat with the enemy.  

In her May 2013 opinion, the VA examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss is related to military noise exposure because he worked at Pratt and Whitney following military service.  She noted that, while he mostly worked in a quiet lab environment, he also went into areas with noise where he wore hearing protection.  She also noted that there were no standard threshold shifts noted between enlistment and discharge, and she indicated that he had an ear infection when he was 50 years old "that may have contributed to his current loss."  She did not specifically discuss the military's noise exposure in rendering her opinion.  She also did not discuss any medically known or theoretical causes of hearing loss or describe how hearing loss resulting from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes.

Therefore, the Board finds that another clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed hypertension and bilateral hearing loss.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA medical records dated from May 2013 to present.

2.  The AOJ should obtain a clarifying medical opinion from the October 2011 VA examiner, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to Agent Orange during service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to military service, to include his herbicide exposure therein (regardless of the fact that such an association is not presumed).  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's current hypertension is either caused by or aggravated by his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ should refer the Veteran's claims folder to the January 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The Veteran has contended that he had noise exposure in service.  It should be noted that in-service noise exposure has been conceded because the Veteran engaged in combat with the enemy.

The examiner should state whether it is at least as likely as not that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

In rendering these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the Veteran's current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The AOJ should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



